Citation Nr: 9934663	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  97-28 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for the service-connected 
compression fracture, second lumbar vertebra, healed, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Kenneth R. Hiller, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating action of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which increased the rating for the service-
connected low back disorder from noncompensable to 20 
percent, effective from April 12, 1996.  

In a May 1999 rating action, the RO increased the rating to 
the current level of 30 percent, effective from April 12, 
1996.  By that same rating action, the RO denied the 
veteran's claim of entitlement to a total rating based on 
individual unemployability.  

In May 1999, the veteran testified at a personal hearing 
before the undersigned Member of the Board sitting at the RO.  
A transcript of that hearing is associated with the record.  
At that hearing, the veteran testified that he disagreed with 
the May 1999 denial of his claim for a total rating.  The 
Board Member instructed the veteran that, in order to 
initiate an appeal with regard to that claim, he must submit 
a statement expressing his disagreement to the agency of 
original jurisdiction; that is, the RO.  See 38 C.F.R. 
§ 20.300 (1999).  In August 1999, the veteran submitted a VA 
Form 9 directly to the Board, expressing his disagreement 
with the recent denial of the claim for a total rating.  As 
that issue is not presently before the Board, the August 1999 
statement is referred to the RO for appropriate action.  

Also received at the Board in August 1999, was a statement 
from the veteran regarding additional benefits on behalf of a 
dependent child.  That statement is referred to the RO for 
appropriate action.  




REMAND

The veteran contends that he experiences constant pain 
associated with his service-connected low back disorder, such 
that the disability is more severe than the current rating 
indicates.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter, the Court) has held that, when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Inasmuch as the veteran has submitted a well-
grounded claim, VA is obligated to assist him in the 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991).  

The veteran testified at the May 1999 personal hearing that 
he is in constant pain, wears a back brace and takes pain 
medication.  A review of the treatment records includes 
numerous notations of complaints of back pain.  In statements 
submitted at the hearing, a private physician characterized 
the veteran's back pain as significant and persistent.  

The veteran was afforded VA examinations in June and August 
1996 and June 1998; however, the Board finds those 
examinations inadequate for rating purposes.  Any examination 
of musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, because the diagnostic codes used to rate the 
veteran's low back are cast in large measure in terms of 
limitation of motion, any examination for rating purposes 
must be expressed in terms of the degree of additional range-
of-motion loss due to any pain on use, incoordination, 
weakness, fatigability, or pain during flare- ups.  DeLuca, 
supra.

Accordingly, in light of the veteran's complaints of pain, 
the examination ordered on remand should include medical 
determinations on whether the low back exhibits pain with 
use, weakened movement, excess fatigability, incoordination, 
or any other functionally disabling symptom.  Additionally, 
and most importantly, these determinations should be 
expressed in terms of additional range-of-motion loss beyond 
that already demonstrated clinically.  In other words, any 
functional loss found, such as the pain complained of by the 
veteran, must be quantified as additional loss of motion.  
DeLuca, supra.

The VA examiners who completed the June and August 1996 and 
June 1998 examination reports included references to the 
veteran's complaints of pain, but there was no quantifiable 
explanation given as to how these symptoms affected the 
veteran, such as in terms of additional range-of-motion loss 
beyond that clinically found.  DeLuca requires that this be 
done.  

Where the record before the Board is inadequate, a remand is 
required. The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Consequently, the case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for his 
service-connected back disorder since 
1996.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.

2. The veteran should be afforded an 
appropriate VA examination to determine 
the extent of disabling manifestations of 
his service-connected low back 
disability.  The examiner should review 
the claims folder, including a copy of 
this REMAND, and perform all tests and 
studies necessary to address the extent 
of functional impairment due to the 
veteran's service-connected low back 
disorder.  Findings that take into 
account all functional impairments 
identified in §§ 4.40, 4.45, including 
pain on use, incoordination, weakness, 
fatigability, abnormal movements, etc. 
should be included.  Any functional 
impairment identified should be expressed 
in terms of additional range-of-motion 
loss beyond that clinically demonstrated.  
See DeLuca, supra.  The examiner should 
also provide an opinion as to the medical 
probability that any disc disease found 
is a manifestation of or otherwise 
related to the service-connected 
compression fracture residuals, L-2.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claim, with consideration 
of all applicable rating criteria and 
DeLuca.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


